Citation Nr: 1206018	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with secondary generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active duty with the Army National Guard from February 1988 to April 1988, inactive duty training from April 1988 to June 1989, active duty from June 1989 to August 1989, inactive duty training from August 1989 to March 1990, and active duty from March 1990 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) that implemented the Board's August 2008 decision, and granted service connection for PTSD and assigned a 30 percent initial rating effective April 23, 2007.  The Veteran appealed the initial rating assigned, as well as the effective date of the award.

In a November 2010 decision, the Board granted an effective date of April 2, 2004 for the grant of service connection for PTSD, and remanded the issue of assignment of an initial rating for the disability for the period from April 2, 2004 through April 22, 2007 by the RO in the first instance.  In a May 2011 rating decision, the RO granted a 10 percent rating for PTSD with secondary generalized anxiety disorder for the period from April 2, 2004 through April 22, 2007.  During the pendency of the appeal, an August 2011 supplemental statement of the case rating decision assigned a 30 percent initial rating for the disability at issue, effective from April 2, 2004.  The case has now been returned to the Board for appellate review.  


FINDING OF FACT

Throughout the rating period on appeal, from April 2, 2004, the service-connected PTSD with secondary generalized anxiety disorder has been manifested by characteristic symptomatology productive of occupational and social impairment comparable to no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD with secondary generalized anxiety disorder have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

As noted above, the veteran is appealing the initial rating assignment as to his service-connected psychiatric disability.  In this regard, because the September 2008 rating decision on appeal granted the veteran's claim of entitlement to service connection for PTSD with secondary generalized anxiety disorder, such claim is now substantiated.  His filing of a notice of disagreement as to the September 2008 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The April 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected psychiatric disability.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, August 2007, October 2008, May 2009 and August 2011 VA examination reports, lay statements, and the Veteran's statements.  

The Board notes that the August 2007, October 2008, May 2009 and August 2011 VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected disability were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the current appeal arises from the initially assigned rating for a disability, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson, supra.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

As noted above, the Veteran's service-connected PTSD with secondary generalized anxiety disorder has been assigned a 30 percent initial rating under the provisions of Diagnostic Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. § 4.130 (2011).  

Diagnostic Code 9411 provides that a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is in order when total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument) but with no more than slight impairment in social, occupational, or school functioning.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 (2011).  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran contends that he is entitled to a higher initial rating for his service-connected PTSD with secondary generalized anxiety disorder.  

In a private psychological evaluation dated in December 2003, the Veteran reported injuring another soldier in a friendly fire incident and stated that he turned to drinking to cope with the situation.  After he was discharged from service, he began to drink more heavily but eventually, he sought help and recovered.  He had been sober for approximately 10 years.  Upon evaluation, he was noted to be oriented to time, place and person.  His motor behavior was normal except for agitation demonstrated when discussing his friendly fire incident.  Range of affect was normal and he exhibited appropriate humor.  His speech was goal-directed, responsive, and normal.  Thought content was also normal.  Concentration and memory appeared intact.  Judgment was intact and insight was fair.  He was noted to exhibit some symptoms of increased arousal.  He had no difficulties with sleep onset but found himself wide awake in the middle of the night.  He had an exaggerated startle response.  The examiner noted that he made a good adjustment to civilian life after he dealt with his alcoholism.  He reported being happily married for seven years and had a 21/2 year old son.  The examiner noted that the Veteran had apparently been successful in his job as a parts department manager for the past two years, and that prior to that, he had held a job for more than six years.  He remained active in Alcohol Anonymous, lectured monthly at the local hospital at drug and alcohol programs, and ran a drug and alcohol hotline.  The examiner concluded that he was functioning at a fairly high level.  The diagnosis was PTSD, alcohol abuse in remission.  His GAF score was 60.  

Upon VA examination in October 2008, his symptoms were again described as mild.  He remained married, engaged in numerous activities with his child and other relatives, continued to attend A.A. meetings, went to church with his spouse, and maintained full-time employment without missing any days of work.  Mental status evaluation revealed that he denied panic attacks, obsessive/ritualistic behaviors, hallucinations, sleep impairment, and suicidal or homicidal thoughts.  He was observed to have good impulse control, maintained his personal hygiene and his activities of daily living.  Estrangement was minimal, his affective restriction was minimal and he was well-connected socially and industrially.  The examiner concluded that the Veteran's PTSD had not remitted but that his symptoms were mild and his GAF score was 64.  

Private treatment records and evaluations by M.A., a licensed clinical social worker, dated from May 2007 through December 2007, March 2009 and June 2009, outline a similar level of impairment.  In a November 2007 letter, "moderate" symptoms were assessed with GAF scores of 56 and 65 noted for the period of treatment that month.  The Veteran remained gainfully employed but continued to have difficulties with sleep.  In a December 2007 report, his GAF score was reported to be 64.  In a March 2009 letter, M.A. reported that the greatest symptom was the Veteran's inability to sleep restfully.  He continued to wake several times per night and had difficulty getting back to sleep.  In the June 2009 letter, the Veteran's GAF score was reported to be 56.  

VA examinations in May 2009 and August 2011 show GAF scores of 60 or 61, and described the Veteran's impairment as mild to moderate.  In May 2009, the examiner noted that the Veteran's was "dapper" in appearance, he was oriented to time, place and person, memory was normal and there was no problems with activities of daily living.  Judgment and speech were within normal limits and there were no panic attacks.  In August 2011, it was noted that the Veteran had worked for his employer for nine years and that his functional status was good.  He was on anti-depressant medication, and did not engage in individual or group therapy.  The Veteran reported that the medication he was now taking stabilized his anxiety, but that his irritability was worse.  He was now divorced.  On mental status examination, his speech was spontaneous and unremarkable.  He was friendly, relaxed, attentive and cooperative.  His affect was full and his mood was anxious.  His thought content and process were unremarkable.  There were no delusions.  With regard to his insight, the examiner noted that the Veteran knew he had a problem.  With regard to his judgment, the examiner noted that he understood the outcome of his behavior.  He denied sleep impairment, panic attacks, homicidal thoughts or suicidal ideation.  He had good impulse control.  He denied any problem with activities of daily living.  His memory was normal.  He complained of recurrent recollections and dreams of his service trauma, but described his flashbacks as mild.  He engaged in avoidance, had difficulty falling or staying asleep, and had irritability.  The degree of severity of his PTSD symptoms was noted to be moderate.  His GAF score was 60.  

VA outpatient treatment reports reflect that the Veteran was seen on two occasions in March 2011 by a nurse practitioner when the reported GAF scores ranged from 45 to 50.  His grooming and hygiene were described as good, his mood was cheerful, and his affect was appropriate and variable.  His speech was relevant and spontaneous.  His thought processes were logical and goal-directed, his thought content was relevant, and his insight was good.  His PTSD was characterized as moderate when it was noted that he re-experienced his trauma, engaged in avoidance of thoughts, feelings, people, places, activities and conversations associated with the trauma in service, and had detachment and emotional numbing, decreased range of affect, and decreased interest in significant activities.  It was also noted that he had irritability, anger, hypervigilance, insomnia, difficulty concentrating, and exaggerated startle response.

In view of the foregoing, the Board finds that the competent clinical evidence of record establishes that the symptoms experienced by the Veteran throughout the rating period on appeal, from April 2, 2004, are more akin to the criteria for the 30 percent rating - depressed mood, mild memory loss, anxiety, difficulty with concentration, and chronic sleep impairment; and do not reflect symptoms associated with a 50 percent rating - panic attacks more than once a week, impaired judgment, difficulty understanding complex commands, impaired abstract thinking, circumstantial, circumlocutory, or stereotyped speech, and difficulty establishing and maintaining effective work and social relationships.  It has been demonstrated that the Veteran experienced social impairment due to mild symptoms and that he did not experience any occupational impairment.  His GAF scores are also compatible with this finding.  As noted above, a GAF score of 51 to 60 indicates moderate difficulty in social, occupational, or school functioning, but generally functioning well and having meaningful interpersonal relationships.  This is clearly evidenced by the Veteran's consistent and gainful employment, and his participation in community activities.  Although GAF scores of 45 and 50 (indicative of serious symptoms) were noted in March 2011, they alone are not dispositive of the issue on appeal and must be considered in conjunction with the record as a whole.  The Veteran's sleep difficulties increased his irritability and outbursts, and caused increases in concentration and memory impairment, and increased difficulties with his marital relationship.  However, he remained active with some hobbies with friends and family members and he remained gainfully employed.  M.A. concluded that the Veteran's symptoms were in the moderate range - which is consistent with the criteria for a 30 percent rating outlined above.  Although the evidence shows that the Veteran and his spouse divorced, he remains socially connected with his child and his other family members.  Consequently, the Board concludes that the Veteran's symptomatology more nearly approximate the criteria for a 30 percent evaluation from April 2, 2004.  

In reaching its decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, as well as the medical evidence in his file.  The Board finds that the Veteran is competent to report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's psychiatric disability is more probative for the purposes of assigning a current rating in conjunction with the relevant rating criteria - and the Board finds that the Veteran's social and functional impairment has been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports an increased initial disability rating or satisfies the rating criteria for a higher rating, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

Extraschedular evaluation

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his psychiatric disability that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

Finally, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim for entitlement to an initial rating in excess of 30 percent, for his service-connected psychiatric disability, is denied.  


ORDER

An initial rating in excess of 30 percent rating for PTSD with secondary generalized anxiety disorder is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


